Citation Nr: 1342224	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent from May 19, 2008 to July 14, 2010 and from December 1, 2010 forward for cervical spondylosis deformans with ankylosis C6-C7-T1, status post cervical discectomy and fusion.

2. Entitlement to an initial rating in excess of 20 percent from May 19, 2008 to May 3, 2010 and from October 1, 2010 to April 29, 2011, and in excess of 40 percent from October 1, 2011 for lumbar spondylosis deformans, status post laminectomy L4-L5.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The October 2009 rating decision granted entitlement to service connection for a cervical spine disability and associated right and left upper extremity radiculopathy and a lumbar spine disability and associated right end left lower extremity radiculopathy.  In January 2010, the Veteran submitted a notice of disagreement with the October 2009 rating decision, along with evidence as to the severity of his neck and back disabilities.  At an April 2010 Informal Conference with a Decision Review Officer (DRO), the Veteran specifically limited his appeal to the disabilities of the neck and back involving limitation of motion.  Therefore, the Board does not have jurisdiction over the initial ratings assigned for the Veteran's bilateral upper and lower extremity radiculopathy.  

The initial ratings assigned in the October 2009 rating decision were 20 percent each for the cervical and lumbar spine disabilities.  After the Veteran's notice of disagreement was filed, a July 2010 rating decision assigned a temporary total evaluation for post-surgical convalescence pursuant to 38 C.F.R. § 4.30 for the cervical spine from July 14, 2010 to December 1, 2010 and for the lumbar spine from May 3, 2010 to October 1, 2010.  This decision also increased the initial rating for the cervical spine to 30 percent, effective from May 19, 2008 to July 14, 2010, and again effective December 1, 2010 upon cessation of the temporary total rating.  A December 2012 supplemental statement of the case assigned a temporary total evaluation from October 1, 2010 to April 29, 2011, and a 40 percent rating upon cessation of the temporary total rating for the lumbar spine disability.  The propriety of the temporary total evaluations has not been appealed by the Veteran.  However, as the ratings assigned prior to and after the temporary total evaluations are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Under the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), if a claim is TDIU is reasonably raised by the record during the pendency of an increased rating claim, the TDIU claim is part and parcel of the increased rating claim.  In February 2010, the Veteran made an informal claim of entitlement to a total disability rating due to individual unemployability for compensation purposes, and he followed that claim with a formal application for benefits in March 2010.  These the issue of entitlement to TDIU has been raised by the record and is included on the cover page of this decision.


REMAND

The record reflects that on his substantive appeal (VA Form 9) received in August 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ), via video-conference.  While an Informal Hearing Presentation was received from the Veteran's representative in June 2013, nothing in the file states that the Veteran was withdrawing his request for a formal hearing before the Board in connection with his appeal.  

A hearing on appeal will be granted if a veteran, or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2013).  However, this hearing must be scheduled by the agency of original jurisdiction, and so a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of this notification should be associated with the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


